Election/Restriction
Claims 1 – 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8 - 12, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on May 18, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8 – 12 have been rejoined as noted above.

Reasons for Allowance
The present claims are deemed allowable over the references of record since the references of record fail to disclose or render obvious the claimed structure of the composite magnetic particles.
With regard to claim 1 and method claim 8, the prior art recognizes the general concept of smaller size metal magnetic particles secured to the surfaces of larger magnetic metal particles, as exemplified by the art in Applicants’ Background section and several of the references cited herein.  However, the prior art of record fails to teach or suggest the limitation that the second magnetic metal particles are secured via a second resin wherein the second resin has a molecular weight1 larger than the first resin material.
With regard to claim 5, while the prior art recognizes that the smaller magnetic metal particles should on average be present on at least one surface of the larger magnetic metal particles at specific quantities (see the various Toshiba assignee references cited herein), the prior art fails to teach or suggest with sufficient specificity controlling the structure such that the spacing between adjacent larger magnetic metal particles meet the claimed limitations (i.e. there is no teaching or suggestion in the art as to the specific structural location of the smaller magnetic metal particles such that the entirety of the claimed limitation would be met absent relying upon applicants’ own disclosure and impermissible hindsight therewith).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 10, 2022


    
        
            
        
            
        
            
    

    
        1 The Examiner notes that since this molecular weight limitation is not express, any molecular weight is taken as the comparison provided both molecular weights compared are identical; i.e. weight average molecular weight versus weight average molecular weight; number average molecular weight versus number average molecular weight, etc.  Should applicants have support and desire to limit this to a specific molecular weight, the Examiner will enter this as a 312 amendment.